Exhibit 10.11

Form of

Novatel Wireless, Inc.

2000 Stock Incentive Plan

 

--------------------------------------------------------------------------------

Restricted Share Award Agreement

 

--------------------------------------------------------------------------------

 

Award No.

        

Effective Date

      May 17, 2006        

You are hereby awarded restricted shares of the common stock, $0.001 par value
per share (“Restricted Shares”), of Novatel Wireless, Inc., a Delaware
corporation (together with its parents, subsidiaries and affiliates, the
“Company”), subject to the terms and conditions set forth in this Restricted
Share Award Agreement (“Award Agreement” or “Award”), and in the Novatel
Wireless, Inc. 2000 Stock Incentive Plan (the “Plan”). By executing this Award
Agreement, you agree to be bound by all the Plan’s terms and conditions as if
they had been set out verbatim below. Capitalized terms used but not otherwise
defined herein are defined in the Plan.

1. Specific Terms. Your Restricted Shares have the following terms:

 

Name of Recipient

    

Number of Shares


Awarded

  

Award Date

   May 17, 2006 Vesting (each, a
“Vesting Date”)   

a. In the event that the closing price of the Company’s common stock as reported
on The Nasdaq Stock Market shall equal or exceed a per share price immediately
below for each of at least 10 consecutive trading days, then 1/3 of the
Restricted Shares shall automatically vest on such 10th day:

 

$13.26

$15.92

$18.57

 

b. Notwithstanding the foregoing, (i) in no event shall more than 50% of the
Restricted Shares vest prior to May 1, 2007, (ii) in any event, any Restricted
Shares that remain unvested on May 17, 2011 shall automatically vest in full as
of such date, (iii) all the Restricted Shares are subject to accelerated vesting
as contemplated by Section 2 hereof, and (iv) subject to Section 2 hereof, in
the event that you are no longer in Service to the Company in any capacity
(e.g., as an employee, consultant or member of the Board of Directors), any
unvested Restricted Shares (including dividends paid thereon) shall be
automatically forfeited and returned to the Company for cancellation upon the
effective date of the end of your Service. Notwithstanding anything to the
contrary in the Plan or in any agreement between the Company and you, so long as
you are in Service to the Company in some or any of these capacities (as an
employee, consultant or member of the Board of Directors), then the Restricted
Shares shall continue to be eligible to vest as set forth in paragraphs a. above
and c. below and, in any event any Restricted Shares that remain unvested on May
17, 2011 shall automatically vest in full as of such date.

 

c. In the event that greater than 50% of the Restricted Shares would vest prior
to May 1, 2007 but for the provisions of Section 1(b)(i) hereof, then such
Restricted Shares that otherwise would have vested shall vest on May 1, 2007.



--------------------------------------------------------------------------------

Restricted Share Award Agreement

Novatel Wireless, Inc.

Page 2

 

2. Change in Corporate Control. To the extent you have not previously vested in
your rights with respect to this Award, your Award shall become automatically
and fully vested in the event of a Change in Control, as defined in Exhibit A,
anything to the contrary notwithstanding.

3. Representation. You hereby represent and warrant to the Company that you have
no present intention of distributing or selling the Restricted Shares except as
permitted under applicable securities laws and as provided herein. You further
acknowledge and agree that your ability to sell the Restricted Shares may be
limited by applicable securities laws and the Company’s Insider Trading Policy
then in effect.

4. Issuance of Restricted Shares. On or about the effective date of this Award
Agreement, the Company shall cause its transfer agent to reflect the issuance in
your name of all the Restricted Shares subject to this Award. Such Restricted
Shares shall be held in the custody of the Company or its designee for your
account. The Restricted Shares shall be subject to the restrictions set forth
herein. Until applicable vesting restrictions lapse, any certificates that you
receive for Restricted Shares will include a legend stating that they are
subject to the restrictions set forth in the Plan and this Award Agreement.

5. Stockholder Rights; Unvested Restricted Shares. The Company will hold the
Restricted Shares in escrow until applicable vesting occurs, if ever. You must
deliver to the Company, coincident with the execution and delivery of this Award
Agreement, three (3) stock powers, endorsed in blank, with respect to such
shares for the Company’s use pursuant to this Award Agreement. If an event
causes you to forfeit any Restricted Shares, the stock powers will be used to
return the certificates for the forfeited Restricted Shares to the transfer
agent for cancellation. Subject to this Award Agreement, as the owner of record
of the Restricted Shares, your name will be reflected as such on the Company’s
books and records, and you will be entitled to all rights of a Company
stockholder, including voting and dividend rights with respect to the Restricted
Shares provided however, that dividends paid with respect to those Restricted
Shares, whether in cash or stock, that have not vested at the time of the
dividend payment shall themselves be subject to the same restrictions, vesting
and forfeiture conditions that apply to the corresponding Restricted Shares.

6. Transfer Restrictions. No portion of the Restricted Shares may be sold,
transferred, assigned, pledged or otherwise encumbered or disposed of by you
until the applicable Vesting Date in accordance with Section 1 hereof and then
only in accordance with applicable securities laws and the Company’s Insider
Trading Policy then in effect should such policy then apply to you. The Company
shall not be required (i) to transfer on its books any Restricted Shares that
have been sold or otherwise transferred in violation of any provision of this
Award Agreement, or (ii) to treat as owner of such shares or to accord the right
to vote or pay dividends to any purchaser or other transferee to whom you have
attempted to transfer such shares.

7. Mandatory Sale of Vested Restricted Shares for Tax Purposes. Solely in order
to satisfy any tax withholding obligations of the Company triggered by the
vesting of your Restricted Shares



--------------------------------------------------------------------------------

Restricted Share Award Agreement

Novatel Wireless, Inc.

Page 3

 

pursuant to Section 1 hereof, you hereby authorize the Company (a) to sell a
number of Restricted Shares equal to the Share Sale Amount (as defined below) on
the first trading day immediately following each Vesting Date (each such sale
date, a “Sale Date”) for the account of the Company (a “Tax Trade”), and (b) to
withdraw a number of Restricted Shares equal to the Share Sale Amount from
escrow following each Vesting Date as needed to settle the aforementioned sales;
provided, however, that the foregoing provision shall be suspended if:

(i) you have in effect a written securities trading plan reasonably acceptable
to the Company for satisfying its withholding obligation with respect to the
Restricted Shares, and such plan (x) complies with the requirements of Rule
10b5-1 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”),
(y) has been adopted in accordance with the Company’s Insider Trading Policy as
then in effect, and (z) was adopted prior to the calendar quarter in which
trading commences pursuant to such plan (herein, a “10b5-1 Plan”) or

(ii) you complete the statement set forth in Exhibit B in which you agree to
deliver cash to the Company in amount sufficient to pay the tax withholding
obligations triggered by the vesting of your Restricted Shares (the “Cash
Delivery Statement”) and deliver such statement to the Company’s counsel no
later than 2 business days prior to a potential Vest Date.

For so long as your 10b5-1 Plan or Cash Delivery Statement, if any, is in
effect, you hereby agree to remit to the Company in immediately available funds
a dollar amount equal to the statutorily required minimum federal and state
withholding taxes within one (1) business day following each Vesting Date. In
the event that the Company does not timely receive the foregoing sum of money,
if required, you hereby authorize the Company to reactivate the mandatory sales
in accordance with above Clauses (a) and (b) of this Section 7.

The “Share Sale Amount” shall mean a number of Restricted Shares (rounded down
to the nearest whole share) equal to the quotient of (1) the tax withholding
obligation of the Company triggered by the vesting of your Restricted Shares on
the relevant Vesting Date, divided by (2) the closing price of one share of
Company common stock as quoted on The Nasdaq Stock Market on the applicable
Vesting Date.

In connection with each Tax Trade, you hereby agree to timely execute and
deliver such documents and instruments as the Company may determine are
reasonably necessary or desirable. You further acknowledge and agree that
(A) you have no authority, influence or control over a Tax Trade, and will not
attempt to exercise any authority, influence or control over such sales, and
(B) each Tax Trade may be deemed to be sales of securities by you for purposes
of Section 16 of the Exchange Act. Promptly following any Tax Sale, the Company
shall inform you or your designee of the number of shares that the Company
caused to be sold for such purpose.

8. Leaves of Absence. For purposes of the Restricted Shares, your status as an
employee does not terminate when you go on a bone fide leave of absence that was
approved by the Company in writing, if the terms of the leave provide for
continued Service crediting or when continued Service



--------------------------------------------------------------------------------

Restricted Share Award Agreement

Novatel Wireless, Inc.

Page 4

 

crediting is required by applicable law. Your Service terminates in any event
when the approved leave ends unless you immediately return to active work at the
Company.

9. Notices. Any notice or communication required or permitted by any provision
of this Award Agreement to be given to you shall be in writing and shall be
delivered electronically, personally, or sent by certified mail, return receipt
requested, addressed to you at the last address that the Company had for you on
its records. Each party may, from time to time, by notice to the other party
hereto, specify a new address for delivery of notices relating to this Award
Agreement. Any such notice shall be deemed to be given as of the date such
notice is personally delivered or properly mailed.

10. Binding Effect. Except as otherwise provided in this Award Agreement or in
the Plan, every covenant, term, and provision of this Award Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
heirs, legatees, legal representatives, successors, and permitted transferees
and assigns.

11. Modifications. This Award Agreement may not be modified or amended without
your prior written consent.

12. Severability. Every provision of this Award Agreement is intended to be
severable. If any term hereof is illegal or invalid for any reason, such
illegality or invalidity shall not affect the validity or legality of the
remaining terms of this Award Agreement.

13. Counterparts. This Award Agreement may be executed by the parties hereto in
separate counterparts, each of which when so executed and delivered shall be an
original, but all such counterparts shall together constitute one and the same
instrument.

14. Plan. By signing this Award Agreement, you acknowledge that you have
received a copy of the Plan.

15. Not a Contract of Employment. Nothing in this Award Agreement or the Plan
confers on you any right to continue an employment or other Service relationship
with the Company, nor shall it affect in any way your right or the Company’s
right to terminate your employment or other Service relationship at any time,
with or without cause.

16. Governing Law. The laws of The State of California shall govern the validity
of this Award Agreement, the construction of its terms, and the interpretation
of the rights and duties of the parties hereto.



--------------------------------------------------------------------------------

Restricted Share Award Agreement

Novatel Wireless, Inc.

Page 5

 

BY YOUR SIGNATURE BELOW, along with the signature of the Company’s authorized
representative, you and the Company agree that the Restricted Shares are awarded
under and governed by the terms and conditions of this Award Agreement and the
Plan.

 

NOVATEL WIRELESS, INC. By:       

Name: Peter V. Leparulo

  Title: Chief Executive Officer RECIPIENT By:        Name of Recipient:



--------------------------------------------------------------------------------

EXHIBIT A

A “Change of Control” occurs in the event of a Payment Termination (as such term
is defined in that certain Change of Control Agreement by and between Recipient
and the Company) to the extent such Agreement remains in effect.



--------------------------------------------------------------------------------

EXHIBIT B

Agreement to Deliver Cash

I,                                         , acknowledge and agree that I am the
Recipient of the Restricted Shares as defined in the Award Agreement by and
between me and the Company of May 17, 2006 and I execute and deliver this
Agreement to Deliver Cash (“Cash Agreement”) subject to the terms and conditions
of the Award Agreement. All capitalized terms used herein but not otherwise
defined are defined in the Award Agreement.

I acknowledge and agree that:

1. I am electing to execute and deliver this Cash Agreement to meet my personal
obligations to provide funds to the Company to pay certain mandatory tax
withholding obligations related to the vesting of my Restricted Shares.

2. In the event that a Vest Date occurs within 10 business days hereof, I shall
to deliver to the Company, in immediately available funds (wire transfer,
cashier’s check or equivalent) within one business day of the Vest Date, funds
sufficient to satisfy any tax withholding obligations of the Company related to
the vesting of my Restricted Shares on the Vest Date (“Mandatory Funds”).

3. Notwithstanding my execution and delivery of this Cash Agreement, in the
event I do not deliver the Mandatory Funds to the Company within one business
day of the Vest Date, the Company shall execute a Tax Trade in accordance with
the Award Agreement to satisfy the withholding obligations related to the
vesting of my Restricted Shares.

Dated: _________________    by: ________________________________

Acknowledged and received by: ____________________________________

Dated: __________________